Citation Nr: 1733706	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-06 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right arm disability.

2.  Entitlement to service connection for a right hand disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a stomach disability.

6.  Entitlement to service connection for constipation.

7.  Entitlement to service connection for a bladder disability/kidney stones.


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to September 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran testified at a hearing held in January 2016.  The Board remanded the claim in May 2016 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the claims.

The Veteran was scheduled for VA examinations with respect to his claims for service connection for a right arm/hand disability, lumbar spine disability, and left knee disability in February 2016, however, he canceled those examinations because he was living outside of the country until July 2017.  In July 2017, the Veteran requested that his examinations be rescheduled because he had returned to the country.  In light of the Veteran's request, the Board finds that the above examinations should be rescheduled.

Following the most recent supplemental statement of the case, in July 2017, the Veteran's VA treatment records dated since 2009 were associated with the record.  The Veteran's representative requested that these VA treatments records be reviewed, and such should also be accomplished on remand.

The Board notes that a sufficient VA examination has been obtained with regard to the Veteran's claim for service connection for a stomach and bladder disability secondary to contaminated drinking water at Camp Lejeune.  However, the service treatment records also demonstrate that in October 1975 and December 1975, the Veteran sought treatment for ongoing stomach cramps that were variously diagnosed as rule out intestinal parasite, abdominal cramping of unknown etiology, recurrent abdominal pain probably a urinary tract infection, and left renal calculi verses early appendicitis.  It is unclear whether the Veteran currently suffers from a stomach disability.  It is also unclear whether the Veteran's diagnosed kidney stones and microscopic hematuria are etiologically related to the symptoms shown in service.  Further clarification is necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of his contended right arm/right hand disability, lumbar spine disability, left knee disability, stomach/constipation disability, and bladder disability.  The examiner should review the claims file.  The examiner should provide an explanation for the opinions reached.

a)  Is it at least as likely as not (within a 50 percent probability or greater) that any currently demonstrated right arm/right hand disability, to include carpal tunnel syndrome, was caused or aggravated by a dog bite in service?

b)  Is it at least as likely as not (within a 50 percent probability or greater) that any currently demonstrated lumbar spine disability was caused or aggravated by marching or other strenuous duties in service?

c)  Is it at least as likely as not (within a 50 percent probability or greater) that any currently demonstrated left knee disability was caused or aggravated by the Veteran's service, to include the July 1976 ligament strain incurred while playing basketball?

d)  Is it at least as likely as not (within a 50 percent probability or greater) that any currently demonstrated stomach disability/constipation was caused or aggravated by the Veteran's service, to include the October-December 1975 notations of abdominal cramping variously diagnosed as rule out intestinal parasite, abdominal cramping of unknown etiology, recurrent abdominal pain probably a urinary tract infection, and left renal calculi verses early appendicitis?

e)  Is it at least as likely as not (within a 50 percent probability or greater) that any currently demonstrated bladder disability, to include kidney stones and/or microscopic hematuria, was caused or aggravated by the Veteran's service, to include the possible diagnosis of a urinary tract infection in 1975?

2)  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




